Exhibit 3c CORP ID# 0320669 FILED NOV 1 1999 11:25 AM ARTICLES OF AMENDMENT Effective OF ELAINE F. MARSHALL UWHARRIE CAPITAL CORP SECRETARY OF STATE NORTH CAROLINA The undersigned corporation hereby submits these Articles of Amendment for the purpose of amending its Articles of Incorporation: 1. The name of the corporation is Uwharrie Capital Corp. 2. The Articles of Incorporation of the corporation are hereby amended by deleting Article II thereof and inserting in lieu thereof the following Article II. “The Corporation shall have authority to issue a total of 20,000,000 shares of capital stock which shall consist of Common Stock, $1.25 par value per share, all of one class.” 3. The foregoing amendment was adopted on the 27th day of April, 1999 by shareholder action pursuant to Section 55-10-06 of the General Statutes of North Carolina. This the 21st day of October, 1999. UWHARRIE CAPITAL CORP BY: /s/Roger L. Dick Roger L. Dick President and Chief Executive Officer Prepared by and return to: Anthony Gaeta, Jr., P.A. 808 Salem Woods Drive, Suite 201
